As appears from the registry mail card receipt signed by the person acting as agent for the Attorney of record in this case, notice of judgment, together with a copy thereof, was received on March 25th 1943.
The application for rehearing was not received and filed by the Clerk of this Court until April 9, 1943, or the fifteenth day following receipt of said notice.
By the provisions of Act No. 16 of 1910, judgments rendered by this Court become final and executory on the fifteenth calendar day after rendition. See also Sec 24, Art. 7, of the Constitution of 1921.
Excluding the day on which notice was received, fourteen days intervened before the application for rehearing was filed. In other words, it was filed on the fifteenth day after notice, or on the day on which the judgment became final and executory. See Tyson v. Baker et al., La.App., 12 So. 2d 468, decided March 24th 1943.
It was therefore filed too late and cannot be considered.